MEMORANDUM**
Tesfaye T. Tessema, a native and citizen of Ethiopia, appeals pro se the district court’s judgment denying his petition for a writ of habeas corpus pursuant to 28 U.S.C. § 2241. We have jurisdiction pursuant to 28 U.S.C. §§ 1291, 2253(a). After de novo review, Murphy v. Hood, 276 F.3d 475, 477 (9th Cir.2001), we affirm.
When Tessema pled guilty to his firearms offense in 1993, a deportee could seek relief under section 212(c) of the Immigration and Nationality Act only if the ground for deportation had an analogous ground for exclusion listed in section 212(a). See Cabasug v. INS, 847 F.2d 1321, 1323 (9th Cir.1988). Firearms convictions under section 241(a)(2)(C) had no analogue in section 212(a). Cf. Cabasug, 847 F.2d at 1323 (“[a]liens convicted of weapons offenses are not among [the] ex-cludable classes” listed in section 212(a)). Therefore, Tessema was statutorily ineligible for section 212(c) relief at the time of his firearms conviction and the district court properly denied his habeas petition. See Cabasug, 847 F.2d at 1322-24; cf. INS v. St. Cyr, 533 U.S. 289, 326, 121 S.Ct. 2271, 150 L.Ed.2d 347 (2001) (“§ 212(c) relief remains available for aliens ... who ... would have been eligible for § 212(c) relief at the time of their plea under the law then in effect”).
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.